— Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered October 26, 1988, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant’s only contention on appeal is that, due to her age and background, her sentence of 3 to 9 years’ imprisonment is excessive. At the time she committed this crime, defendant was serving a five-year term of probation, having been convicted of the same crime only six months prior to committing this offense. In addition, although there was no agreement as to sentencing, defendant was advised that she could receive a prison term of 8Vs to 25 years. Given defen*952dant’s criminal history, as well as the presentence report which indicated that defendant made absolutely no effort to abide by the conditions of her probation, County Court properly exercised its discretion in imposing sentence (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812; People v McManus, 124 AD2d 305).
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.